DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-18 are pending. Claims 1-18 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because the alternative limitations are not clear. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” It is improper to use the term “comprising” instead of “consisting of.” MPEP 2173.05(h). Claim 8 recites “wherein the protein is derived from one or more of poultry, pork, beef, lamp, fowl, game, fish, crustaceans, shellfish, larvae, worm, insects, yeast, plant, algae, microalgae, seaweed, fungi, microorganisms or maize gluten powder, each in the form of meal, powder, slurry and/or the whole native material including chopped up or sliced meats, offal or viscera”. It is not clear whether the phrase “each in the form of meal, powder, slurry” modifies “microorganisms or maize gluten powder” or whether the phrase “each in the form of meal, powder, slurry” modifies “poultry, pork, beef, lamp, fowl, game, fish, crustaceans, shellfish, larvae, worm, insects, yeast, plant, algae, microalgae, seaweed, fungi, microorganisms or maize gluten powder”. 
Claim 8 is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Claim 8 recites the phrase “the whole native material including chopped up or sliced meats, offal or viscera”. The transitional term “including” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h). In the present case it is not clear what other un-recited alternatives are encompassed within the breadth of the phrase “the whole native material including chopped up or sliced meats, offal or viscera”. 
Claim 8 is indefinite because the phrase “the whole native material including chopped up or sliced meats, offal or viscera” lacks antecedent basis. Claim 8 recites the limitation "the whole native material including chopped up or sliced meats, offal or viscera” in line 6. Claim 8 depends from claim 1. Neither claim establishes “whole native material". There is insufficient antecedent basis for this limitation in the claim. It is not clear what established limitation the phrase "the whole native material including chopped up or sliced meats, offal or viscera” further limits.  
Claim 12 is indefinite because the meaning of the phrase “optionally shaping and cutting” is not clear. It is not clear whether cutting is optional. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramoulle et al., US 2013/0287930 A1.
Regarding claim 1: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. 
In the present case, Bramoulle discloses pet food (cat food, para 0007) comprising protein (para 0010); glucomannans (para 0009) that may be curdlan (para 0035); and an adsorptive agent(s) including modified cellulose (cellulose derivatives, para 0011) and a silicate (phyllosilicates, para 0008). Since Bramoulle discloses the claimed species, Bramoulle anticipates the claimed invention. 
Regarding claim 2: Bramoulle discloses the silicate (phyllosilicates) can be bentonite (para 0057). The discussion of MPEP 2131.02 applies here as above. Since Bramoulle discloses the claimed species, Bramoulle anticipates the claimed invention. 
Regarding claim 3: Bramoulle discloses the modified cellulose (cellulose derivatives) may be micro-crystalline cellulose (microcrystalline cellulose, para 0039). The discussion of MPEP 2131.02 applies here as above. Since Bramoulle discloses the claimed species, Bramoulle anticipates the claimed invention.
Regarding claim 10: The phrase “wherein the pet food promotes or induces exchange within the intestine of a pet” defines a property flowing from a future intended use. As an example, the claimed product (pet food) is fed to a pet, the pet eats the food, the food entered the pet’s digestive system, where the property of “exchange within the intestine” occurs. 
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case there is no patentable difference from the pet food composition, taught in Bramoulle, and the claimed pet food composition. As such, the recited property flowing from the future intended use does not patentably distinguish the claimed product from the product suggested in the prior art. 
Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the composition suggested in Bramoulle to exhibit the claimed property because Bramoulle discloses a pet food having the claimed ingredients.  
Regarding claim 11: The phrase “wherein the pet food is a pet food for dogs or cats” is a statement of intended use. The discussion of MPEP 2111.02 II applies here as above. In the present case there is no patentable difference from the pet food composition, taught in Bramoulle, and the claimed pet food composition. As such, the recited future intended use (pet food for dogs or cats) does not patentably distinguish the claimed product from the product suggested in the prior art. Furthermore, Bramoulle discloses the composition is for a cat (cat food, para 0007). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bramoulle et al., US 2013/0287930 A1; as evidenced by Lynch, US 2019/0388345 A1; as evidenced by Beasley et al., US 2012/0201796 A1.
Regarding claim 1: Bramoulle is relied on as above. If Bramoulle fails to anticipate the claimed invention, Bramoulle renders the claimed invention obvious for the following reasons. 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
In the present case, Bramoulle discloses pet food (cat food, para 0007) comprising protein (para 0010); glucomannans (para 0009) that may be curdlan (para 0035); and an adsorptive agent(s) including modified cellulose (cellulose derivatives, para 0011) and a silicate (phyllosilicates, para 0008). Since Bramoulle discloses the claimed ingredients may be used to make a pet food composition, Bramoulle renders the claimed invention prima facie obvious.  
Regarding claim 2: Bramoulle discloses the silicate (phyllosilicates) can be bentonite (para 0057). The discussions of MPEP 2131.02 and 2144.07 applies here as above. Since Bramoulle discloses the claimed ingredients may be used to make a pet food composition, Bramoulle renders the claimed invention prima facie obvious.  
Regarding claim 3: Bramoulle discloses the modified cellulose (cellulose derivatives) may be micro-crystalline cellulose (microcrystalline cellulose, para 0039). The discussions of MPEP 2131.02 and 2144.07 applies here as above. Since Bramoulle discloses the claimed ingredients may be used to make a pet food composition, Bramoulle renders the claimed invention prima facie obvious.  
Regarding claims 4, 13, and 14: Bramoulle discloses the silicate (phyllosilicates) is present in an amount from about 0.01% to about 4% (para 0008). Bramoulle discloses the modified cellulose (cellulose derivatives) in an amount from about 0.01% to about 10% (para 0011). Bramoulle discloses the amounts are by weight (para 0117). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 5, 15, and 16: Bramoulle discloses water-binding proteinaceous materials in an amount from about 0.01% to about 30% (para 0010). Bramoulle discloses water-binding proteinaceous material may be gelatin (para 0071). As evidenced by Lynch, US 2019/0388345 A1, gelatin is a prebiotic (para 0015). 
Additionally/alternatively, Bramoulle discloses glucomannans in an amount from about 0.01% to about 10% (para 0009). Bramoulle discloses glucomannans may be gum Arabic, psyllium gum, pectin, and guar gum (para 0039). As evidenced by Beasley et al., US 2012/0201796 A1, gum Arabic, psyllium gum, pectin, and guar gum are prebiotics (para 0033). Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Bramoulle discloses glucomannans including curdlan (para 0035), gum Arabic, psyllium gum, pectin, and guar gum (para 0039). Bramoulle discloses the glucomannans can be used in combination (para 0035, 0039). As such, the concentrations of the glucomannans (i.e., curdlan and prebiotics) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claims 6, 17, and 18: Bramoulle discloses glucomannans in an amount from about 0.01% to about 10% (para 0009). Bramoulle discloses glucomannans may be curdlan (para 0035). 
Regarding claim 8: As discussed in the 35 USC 112(b) rejections above, the alternative limitations are not clear. For the purposes is this rejection, the claim is interpreted as wherein the protein content is from 5 wt.% to 30 wt.%, based on the total weight of the pet food, and wherein the protein is derived from material selected from the group consisting of poultry, pork, beef, lamp, fowl, game, fish, crustaceans, shellfish, larvae, worm, insects, yeast, plant, algae, microalgae, seaweed, fungi, microorganisms, maize gluten powder; wherein the microorganisms or the maize gluten powder is in the form of meal, powder, slurry; and/or wherein the whole native material including chopped up or sliced meats, offal or viscera. 
Bramoulle discloses a total protein content below about 50% and preferably below about 45% by weight (para 0134). Bramoulle discloses protein sources including poultry meal, fish meal, poultry (egg powder), plant (wheat gluten or gluten meal, soya), microorganisms (microbial proteins), and yeast (para 0132). 
Regarding claim 10: The phrase “wherein the pet food promotes or induces exchange within the intestine of a pet” defines a property flowing from a future intended use. As an example, the claimed product (pet food) is fed to a pet, the pet eats the food, the food entered the pet’s digestive system, where the property of “exchange within the intestine” occurs. 
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case there is no patentable difference from the pet food composition, taught in Bramoulle, and the claimed pet food composition. As such, the recited property flowing from the future intended use does not patentably distinguish the claimed product from the product suggested in the prior art. 
Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the composition suggested in Bramoulle to exhibit the claimed property because Bramoulle discloses a pet food having the claimed ingredients.  
Regarding claim 11: The phrase “wherein the pet food is a pet food for dogs or cats” is a statement of intended use. The discussion of MPEP 2111.02 II applies here as above. In the present case there is no patentable difference from the pet food composition, taught in Bramoulle, and the claimed pet food composition. As such, the recited future intended use (pet food for dogs or cats) does not patentably distinguish the claimed product from the product suggested in the prior art. Furthermore, Bramoulle discloses the composition is for a cat (cat food, para 0007). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bramoulle et al., US 2013/0287930 A1; in view of Swenson, US 2008/0233244 A1.
Bramoulle is relied on as above. Bramoulle discloses the pet foods are complete and balanced (para 0002). Bramoulle discloses the pet foods meet the guidelines of the American Association of Feed Control Officials (AAFCO, para 0131). 
Bramoulle does not disclose the pet food comprises a meat analogue.
Swenson is drawn to animal food compositions (abstract). Swenson discloses there is an unmet need for a nutrient fortified animal food composition that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). Swenson discloses an animal food composition comprising a meat analog (para 0008). Swenson discloses the meat analog (structured protein products) have protein fibers that are substantially aligned in a manner similar to animal meat (para 0030). Swenson discloses the protein compositions generally have the texture and eating quality characteristics of compositions comprised of one hundred percent animal meat (para 0030). Swenson discloses the animal food compositions are formulated to meet the nutritional requirements as established by AAFCO (para 0099, 0100). Swenson discloses the food comprises a meat analogue (para 0008). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a pet food, as taught in Bramoulle, that comprises a meat analog, as taught in Swenson, to obtain a pet food that comprises a meat analogue. One of ordinary skill in the art at the time the invention was filed would have been motivated to include the meat analog because it meets the unmet need for a nutrient fortified animal food composition that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (Swenson, para 0005) and provides nutrients to meet the AAFCO standards and the nutritional needs of the animal (Swenson, para 0100).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bramoulle et al., US 2013/0287930 A1; in view of Corrigan, US 2016/0058033 A1. 
Bramoulle is relied on as above. 
Bramoulle discloses the ingredients are mixed and processed into kibbles by an extrusion process (para 0138). Bramoulle discloses the kibble may be coated (para 0138). 
Bramoulle does not disclose heating the mixture to at least 80 °C and allowing the heated mixture to cool to form a resultant material. 
Corrigan is drawn to a process of making a pet food (abstract). Corrigan discloses a process of making kibbles formed by extrusion (para 0016). Corrigan discloses the kibbles may be for cats (para 0017). Corrigan discloses the process of making the kibbles comprises steps of mixing, extruding, drying, cooling, and coating (para 0064). Corrigan discloses the extrusion is performed at high temperature of up to 250 °C (para 0067). Corrigan discloses the extruded mixture is cooled after extrusion and/or drying (para 0068). Corrigan discloses cooling during coating (para 0087). Corrigan discloses the extrusion process can deactivate any Salmonella present (para 0101). Corrigan discloses prior to coating the core kibble can be heat treated to deactivate any Salmonella present (para 0101). Corrigan discloses heating to temperatures greater than about 80 °C to deactivate any Salmonella (para 0104). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to form a kibble by a process that includes extrusion, as taught in Bramoulle, wherein the mixture of ingredients are heated to a high temperature of up to 250 °C during extrusion and cooled and/or heated to at least 80 °C and cooled, as taught in Corrigan, to obtain a process of preparing the pet food of claim 1 comprising steps of heating the mixture to at least 80 °C and allowing the heated mixture to cool to form a resultant material. One of ordinary skill in the art at the time the invention was filed would have been motivated to heating the mixture to at least 80 °C and allowing the heated mixture to cool to form a resultant material to deactivate any Salmonella (Corrigan, para 0104).  The steps of shaping, cutting, and adding gravy are expressly optional. Therefore, it is not necessary for the prior art to teach the optional steps. 

Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jewll et al., US 2014/0328896 A1. 
Regarding claim 1: Jewll discloses a pet food (para 0015) comprising protein (para 0043) and curdlan (para 0056). 
Jewll discloses the composition may include cellulose (para 0060). A given cellulose is either native or modified (i.e., something other than native). Therefore, Jewll’s disclosure of cellulose is within the breadth of the recited “native or modified cellulose”. 
Jewll does not disclose an exemplary embodiment comprising protein, curdlan, and native or modified cellulose. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a pet food comprising protein, curdlan, and native or modified cellulose because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. It is also noted that a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Jewll discloses a pet food (para 0015) may include protein (para 0043), curdlan (para 0056), and native or modified cellulose (cellulose, para 0060). As such the selection of the disclosed ingredients suitable for use in a pet food composition to make a pet food composition is prima facie obvious. 
Regarding claim 2: Claim 2 depends from claim 1. Claim 1 recites a Markush groups of adsorptive agents (i.e., the adsorptive agent is selected from the group consisting of activated charcoal, a silicate, a native or modified cellulose, resistant starch, and combinations thereof). Claim 2 represents a further limitation of the alternative elements of claim 1. In the present case, Jewll discloses native or modified cellulose (cellulose, para 0060). As such, it is not required that Jewll meets the further limitation of the non-selected alternative limitations via subsequent dependent claims.
Regarding claim 8: As discussed in the 35 USC 112(b) rejections above, the alternative limitations are not clear. For the purposes is this rejection, the claim is interpreted as wherein the protein content is from 5 wt.% to 30 wt.%, based on the total weight of the pet food, and wherein the protein is derived from material selected from the group consisting of poultry, pork, beef, lamp, fowl, game, fish, crustaceans, shellfish, larvae, worm, insects, yeast, plant, algae, microalgae, seaweed, fungi, microorganisms, maize gluten powder; wherein the microorganisms or the maize gluten powder is in the form of meal, powder, slurry; and/or wherein the whole native material including chopped up or sliced meats, offal or viscera. 
Jewll discloses the protein content is from about 10% to about 50%, from about 15% to about 40%, and from about 20% to about 30%, and about 22% protein (para 0044). Jewll discloses all percentages and amounts refer to percentages by weight (para 0085). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Jewll discloses the protein is derived from plant (plant protein sources, para 0054). Additionally, Jewll discloses the plant protein (plant protein sources) may be in a form of a powder (ground, para 0064) or slurry form (mixed with water, para 0064). Jewll discloses maize gluten powder in meal form (corn gluten meal, para 0059). 
Regarding claim 10: The phrase “wherein the pet food promotes or induces exchange within the intestine of a pet” defines a property flowing from a future intended use. As an example, the claimed product (pet food) is fed to a pet, the pet eats the food, the food entered the pet’s digestive system, where the property of “exchange within the intestine” occurs. 
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case there is no patentable difference from the pet food composition, taught in Jewll, and the claimed pet food composition. As such, the recited property flowing from the future intended use does not patentably distinguish the claimed product from the product suggested in the prior art. 
Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the composition suggested in Jewll to exhibit the claimed property because Jewll discloses a pet food having the claimed ingredients.  
Regarding claim 11: The phrase “wherein the pet food is a pet food for dogs or cats” is a statement of intended use. The discussion of MPEP 2111.02 II applies here as above. In the present case there is no patentable difference from the pet food composition, taught in Jewll, and the claimed pet food composition. As such, the recited future intended use (pet food for dogs or cats) does not patentably distinguish the claimed product from the product suggested in the prior art. Furthermore, Jewll discloses the composition is for a dog or a cat (para 0030). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jewll et al., US 2014/0328896 A1; in view of Isler et al., US 5,447,953 A.
Jewll is relied on as above. Jewll discloses the pet food composition comprises fiber (para 0015). Jewll discloses the companion animal pet food composition comprises suitable sources of fiber (para 0050). 
Jewll does not disclose micro-crystalline cellulose. 
Isler is drawn to food (abstract) for pets (dog or cat, col. 1, ln. 56-57). Isler discloses microcrystalline cellulose is a form of dietary fiber (col. 2, ln. 66-67). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed fiber source, as taught in Jewll, with a fiber source that is microcrystalline cellulose, as taught in Isler, to obtain a pet food having a source of fiber that is microcrystalline cellulose. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a pet food comprising fiber, as taught in Jewll, wherein that fiber is provided via a known source of fiber that is microcrystalline cellulose, as taught in Isler. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select microcrystalline cellulose, as taught in Isler, as the dietary fiber source, as taught in Jewll, to obtain a pet food having a source of fiber that is  microcrystalline cellulose because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Jewll discloses the composition comprises fiber. Isler discloses microcrystalline cellulose is a suitable dietary fiber source in pet food. As such, the selection of microcrystalline cellulose is a suitable dietary fiber source in pet food is prima facie obvious. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jewll et al., US 2014/0328896 A1; in view of Gelineau, US 2010/0330229 A1; and/or in view of Pan et al., US 2016/0101081 A1. 
Jewll is relied on as above. Jewll discloses the pet food composition is a wet pet food composition (para 0010). 
Jewll does not disclose the moisture content of the composition.
Gelineau is drawn to pet food (para 0009). Gelineau discloses wet pet foods have a moisture content of greater than about 50% (para 0003). 
Pan is drawn to pet food compositions (para 0012). Pan discloses “Wet food” describes pet food typically having a moisture content typically in the range of about 70% to about 90% (para 0058). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed moisture content of a wet pet food, as taught in Jewll, with a moisture content of greater than about 50%, as taught in Gelineau, and/or a moisture content of about 70% to about 90%, as taught in Pan, to obtain a wet pet food having a moisture content of greater than about 50% and/or a moisture content of about 70% to about 90%. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a wet pet food, as taught in Jewll, wherein that wet pet food has a moisture content of greater than about 50% (as taught in Gelineau) and/or a moisture content of about 70% to about 90% (as taught in Pan). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619